Citation Nr: 1013579	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a nasal disability, 
to include a nose fracture. 

2.  Entitlement to service connection for brain disease due 
to trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is 
necessary before a decision on the merits of the claims can 
be reached.  

The Veteran submitted additional medical evidence from J. 
Ruffing, M.D., after his appeal was certified to the Board.  
He did not submit a waiver of agency of original jurisdiction 
consideration of that evidence.  Therefore, that evidence 
must be remanded for consideration by agency of original 
jurisdiction.  38 C.F.R. § 20.1304(c) (2009).

The Veteran's service medical records indicate that he was 
struck on the nose while walking back to his ship in December 
1962.  Physical examination was normal with the exception of 
tenderness about the Veteran's nose.  Neurological 
examination was normal.  Skull x-rays were normal.  The 
Veteran was assessed with a cerebral concussion.  

At an October 2007 VA examination, the Veteran reported 
headaches and problems breathing.  The examiner diagnosed a 
contusion of the nose in 1962 which was resolved and a 
concussion of the brain in 1962 which was resolved without 
residual.  The examiner indicated that an x-ray computed 
tomogram of the sinuses showed no evidence of significant 
septal deviation or sinus abnormality.  Thickened turbinates 
were noted bilaterally but the examiner opined that the 
thickened turbinates were less than likely related to trauma.  

At a July 2008 VA examination, the Veteran reported 
headaches.  The examiner diagnosed the Veteran with trauma 
during military time which had resolved without any residuals 
found on examination.    

A December 2009 letter from Dr. Ruffing indicates that the 
Veteran has complained of difficulty breathing, nasal 
congestion, and headaches dating back to 1963.  The physician 
opined that the Veteran's fractured nose and closed head 
trauma which he sustained in 1962 while in the military were 
more likely than not the causative factor of his headaches 
and refractory nasal congestion.  No medical records were 
included with the letter.

In order to properly assess the Veteran's claims, the Veteran 
should be afforded a VA examination to determine whether any 
traumatic brain injury is shown.

The Veteran's claims file includes VA outpatient treatment 
reports dated through June 2008.  Any records dated after 
June 2008 should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated 
after June 2008 and associate them with 
the claims file.

2.  Request any available medical records 
from Dr. Ruffing after securing the 
necessary medical release from the 
Veteran.  If the Veteran identifies any 
additional treatment records, those 
records should also be associated with 
the claims file.  
   
3.  Thereafter, schedule the Veteran for 
VA examination to determine whether any 
traumatic brain injury is shown.  The 
examiner should review the claims folder 
and that review should be noted in the 
report.  The examiner should indicate 
whether any traumatic brain injury or 
other chronic residuals of the assault in 
service are present, including a nasal 
disability.  If traumatic brain injury or 
any other residuals of the in-service 
assault are shown, the examiner should 
provide an opinion whether it is at least 
as likely as not (50 percent probability 
or greater) that any currently diagnosed 
traumatic brain injury other disability 
is related to the Veteran's military 
service, including the in-service assault 
and resulting cerebral concussion.  A 
complete rationale for the examiner's 
conclusions should be given and the 
examiner should reconcile the opinion 
with the December 2009 opinion from Dr. 
Ruffing.  

3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



